DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 10/26/2020.  Since the initial filing, claims 1, 4, 6, 8, 10, 15, 17, 19 and 22-24 have been amended, claims 3, 5, 7, 9, 11, 12, 14, 21, 25 and 26 have been cancelled and no claims have been added.  Thus, claims 1, 2, 4, 6, 8, 10, 13, 15-20, 22-24 and 27-32 are pending in the application.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 102 and 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Meredith Struby on 11/2/2020.
The application has been amended as follows: 
Claim 1, line 10: changed “the axes being orthogonal to the each other” to --the first axis of rotation, the second axis of rotation and the third axis of rotation being orthogonal to each other--.
Claim 1, line 12: changed “the first axis and the third axis” to --the first axis of rotation and the third axis of rotation--
Claim 1 line 13: changed “the second axis” to --the second axis of rotation--

Claim 2, line 4: changed “the first axis” to --the first axis of rotation--
Claim 2, line 4, 6, 13 and 14: changed “the third axis” to --the third axis of rotation--
Claim 2, line 5, 10, 11, 17 and 18: changed “the second axis” to --the second axis of rotation--
Claim 2, line 6: changed “the second axis of rotation” to --the second foot support axis--
Claim 2, lines 6-7: changed “the first axis and second axis,” to --the first axis of rotation and the second axis of rotation--
Claim 2, lines 9-10: changed “the first axis” to --the first axis of rotation--
Claim 2 line 12-13: changed “the second axis” to --the second axis of rotation--
Claim 2 line 16-17: changed “the third axis” to --the third axis of rotation--
Claim 4, line 3: changed “the first axis” to --the first axis of rotation--
Claim 8, line 10: changed “the axes being orthogonal to the each other” to --the first axis of rotation, the second axis of rotation and the third axis of rotation being orthogonal to each other--
Claim 8, line 12, 15 and 17: changed “the first axis” to --the first axis of rotation--
Claim 8, line 18: changed “the second axis” to --the second axis of rotation--
Claim 8, line 17: changed “the third axis” to --the third axis of rotation--
Claim 10, line 2, 11 and 12: changed “the second axis” to --the second axis of rotation--
Claim 13, line 2, 11 and 12: changed “the third axis” to --the third axis of rotation--
Claim 15, line 4: changed “the first axis” to --the first axis of rotation--
Claim 16, line 2: changed “the first axis” to --the first axis of rotation--
Claim 17, line 4: changed “the second axis” to --the second axis of rotation--
Claim 18, line 2: changed “the second axis” to --the second axis of rotation--
Claim 19, line 4: changed “the third axis” to --the third axis of rotation--

Claim 23, line 4: changed “the second axis” to --the second axis of rotation--
Claim 23, line 4: changed “the third axis” to --the third axis of rotation--
Claim 23, line 4-5: changed “the bosses” to --the first and second bosses--
Claim 23, line 6: changed “the three axes” to --the first axis of rotation, the second axis of rotation and the third axis of rotation--
Claim 27, line 7: changed “the second axis” to --the second axis of rotation--
Claim 27, line 8: changed “the third axis” to --the third axis of rotation--
Claim 28, line 4: changed “the center portion of coupling” to --the center portion of the coupling--
Claim 30, line 4: changed “the first axis” to --the first axis of rotation-- 
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Meredith Struby on 11/17/2020.
Replace Claim 24 with the following:
24.  The device of claim 1, wherein the foot support comprises a handle extending from the distal end.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach all of the structural or functional limitations as described in the claims.
Closest prior art of record are Pecheux (US 5,170,776), Fiore (US 4,186,920) and Matsuzawa (US 2014/0348572)
Pecheux teaches a device comprising a foot support (apparatus for continuous passive motion of a foot has sole element, abstract) having an upper surface and a lower surface, the upper and lower surfaces being spaced apart and opposite each other (sole element 1 has upper surface (side which contacts foot) and opposing surface, Fig 10), the foot support 1), and the foot support further comprising a heel portion adjacent the proximal end (see Annotated Fig 91), a base (base S, column 5 line 13); and a coupling disposed between the base and the lower surface of the foot support adjacent the heel portion of the foot support (supports 3 and 4, column 3 line 5-11), the coupling having a first axis of rotation (C-C’), a second axis of rotation (B-B’), and a third axis of rotation (A-A’), the axes being orthogonal to each other (see Fig 9), wherein a first foot support axis that extends between the proximal and distal ends of the foot support is rotatable about the first axis and the third axis, and a second foot support axis that extends between the first and second sides of the foot support is rotatable about the second axis (see Annotated Fig 92).

    PNG
    media_image1.png
    273
    430
    media_image1.png
    Greyscale

Annotated Fig 91

    PNG
    media_image2.png
    407
    562
    media_image2.png
    Greyscale

Annotated Fig 92
Fiore teaches a device comprising a foot support having an upper surface and a lower surface, the upper and lower surfaces being spaced apart and opposite each other (title, foot support 18 has upper and lower surface, column 4 line 4-5, Fig 1), the foot support comprising a proximal end (seat 39, column 4 line 36-37), a distal end opposite and spaced apart from the proximal end (end opposite seat 39, Fig 1), a first side and a second side opposite and spaced apart from the first side, wherein the first and second sides extend between the proximal and distal ends (see Annotated Fig 2), and the foot support further comprising a heel portion adjacent the proximal end (seat 39, column 4 line 36-37), a base (base 10, column 3 line 60); and a coupling disposed between the base and the lower surface of the foot support adjacent the heel portion of the foot support (universal joint 19, column 4 line 4-7), the coupling having a first axis of rotation, a second axis of rotation, and a third axis of rotation, the axes being orthogonal to each other (ball of joint 19 may be rotated around three orthogonal axes), wherein 

    PNG
    media_image3.png
    338
    672
    media_image3.png
    Greyscale

Annotated Fig 2

    PNG
    media_image4.png
    302
    472
    media_image4.png
    Greyscale

Annotated Fig 3

In regards to amended claim 1, the limitations of previously rejected claim 3 and previously allowable but objected to claim 5, wherein the prior art of record, alone or in combination, fails to teach or disclose that the coupling further comprises a first universal joint support member and a second universal joint support member, the first and second universal joint support members being fixedly coupled to the lower surface of the foot support, the first universal joint support member defining an opening for receiving the proximal arm of the universal joint, and the second universal joint support member defining an opening for receiving the distal arm of the universal joint, have been incorporated into claim 1.  The amended claim 1 is therefore allowable over the prior art.                                                                                                                                                                                                       
In regards to claim 8, the limitations found in claim 1 as filed on 1/10/2019 have been added to previously allowable but objected to claim 8, wherein the prior art of record, alone or in combination, fails to teach or disclose a first lock for preventing rotation of the foot support about the first axis, wherein the first lock comprises a removable pin, an opening defined by the base, and an opening adjacent a proximal end of the foot support, wherein the pin is removably engagable into the openings defined by the base and the proximal end of the foot support to prevent rotation about the first axis, placing amended claim 8 in independent form.  The amended claim 8 is therefore allowable over the prior art.
Claims 2, 4, 6, 15-20, 22-24 and 27-32, being dependent on claim 1, and claims 10 and 13, being dependent on claim 8, are allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785